 Case 1:17-cr-00372-JS-GRB Document 755 Filed 02/26/20 Page 1 of 1 PageID #: 4843


                            CRIMINAL CAUSE ON TRIAL

BEFORE: SEYBERT,J.     DATE: 2/26/2020           TIME: 9:30

DOCKET NUMBER: CR 17-372            TITLE: USA-V-CHARTIER

DEFT NAME: JEFFREY CHARTIER                                DEFT: #1
      X PRESENT    NOT PRESENT         IN CUSTODY      X    ON BAIL

               DOREA SILVERMAN;
     ATTY. FOR DEFT.: ROBERT LaRUSSO                         X C.J.A.
                     X PRESENT       NOT PRESENT               RET

DEFT NAME: LAWRENCE ISEN                                   DEFT: #3
      X PRESENT    NOT PRESENT         IN CUSTODY      X    ON BAIL

     ATTY. FOR DEFT.: JOHN KALEY; GARY KAUFMAN               X C.J.A.
                     X PRESENT       NOT PRESENT               RET

           KAITLIN FARRELL;
A.U.S.A. WHITMAN KNAPP                     DEPUTY CLERK: CHARLES BARAN

COURT REPORTER:       M. FOLEY          X F. GUERINO
   P. LOMBARDI      X M. STEIGER          D. TURSI           X O. WICKER


 X   CASE CALLED.     ALL COUNSEL PRESENT.

 X   WITNESS(ES) CALLED.



     OTHER:
